231 Ga. 759 (1974)
204 S.E.2d 299
CARTER et al.
v.
KINMAN et al.
28612.
Supreme Court of Georgia.
Argued February 11, 1974.
Decided February 18, 1974.
Langford & Pope, R. Thomas Pope, James B. Langford, for appellants.
R. F. Chance, for appellees.
UNDERCOFLER, Justice.
This appeal is from a judgment of the Superior Court of Gordon County on a petition for certiorari to the Ordinary of Gordon County in an action to remove obstructions from a private way under Code § 83-119. This appeal is not one of which this court has jurisdiction under Code Ann. § 2-3704 and it must be transferred to the Court of Appeals.
Transferred to the Court of Appeals. All the Justices concur.